
	
		I
		112th CONGRESS
		1st Session
		H. R. 500
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2011
			Mr. Levin (for
			 himself, Mr. Dingell,
			 Mr. Blumenauer,
			 Mr. Kildee,
			 Mr. Clarke of Michigan, and
			 Mr. Peters) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the manufacturer limitation on the number of new qualified plug-in electric
		  drive motor vehicles eligible for credit.
	
	
		1.Increase in manufacturer
			 limitation on the number of qualified plug-in electric drive motor vehicles
			 eligible for creditParagraph
			 (2) of section 30D(e) of the Internal Revenue Code of 1986 is amended by
			 striking 200,000 and inserting 500,000.
		
